Citation Nr: 1822367	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  12-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine degenerative arthritis for the period beginning January 1, 2014.

2.  Entitlement to service connection for a sinus disability, to include as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to January 1968, and June 1970 to July 1986. 

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

In February 2015, the Board remanded the issues of a rating in excess of 10 percent for lumbar spine degenerative arthritis for the period beginning January 1, 2014, and service connection for a sinus disability, to include as a result of exposure to herbicides.  In a May 2017 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's rating for lumbar spine degenerative arthritis from 10 to 20 percent, effective January 1, 2014.

The issue of service connection for a sinus disability, to include as a result of exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Beginning January 1, 2014, the Veteran's lumbar spine degenerative arthritis, including pain and functional impairment, has most closely approximated disability of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for lumbar spine degenerative arthritis for the period beginning January 1, 2014, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's lumbar spine degenerative arthritis is currently rated under Diagnostic Code (DC) 5242-5237, and is thus rated under the criteria for lumbosacral strain.  See 38 C.F.R. §§ 4.20, 4.27.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, DC 5237.  Under the General Rating Formula for Diseases and Injuries of the Spine, the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 40 percent for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; 
* 50 percent for unfavorable ankylosis of the entire thoracolumbar spine; and 
* 100 percent for unfavorable ankylosis of the entire spine.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Plate V, 38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

An April 2014 physical therapy note reflects that the Veteran presented with symptoms of lumbar pain with right lower extremity numbness and left thigh tingling, worse with standing and walking and as the day progressed.  He reported limitations or restrictions with bending activities, descending stairs, kneeling, lifting lower body, dressing, picking items up off the floor, prolonged standing and walking, and rising from seated position.  On examination, forward flexion was to 48 degrees, and there was noted to be decreased sensation to left lateral tibia dorsum of foot and great toe, and right lateral calf and dorsum of foot.  Straight leg raise was positive bilaterally.  

On February 2017 VA examination, the Veteran reported difficulty bending and prolonged walking, and flare-ups of the back described as sharp pain and stiffness.  On range of motion testing, forward flexion was to 60 degrees with pain noted, and to 55 degrees on repetition with the additional functional loss due to pain and lack of endurance.  Based on examination and the Veteran's reports, it was estimated that forward flexion was limited to 50 degrees with repetitive use over time and to 45 degrees from pain and lack of endurance during a flare-up.  Sensory and reflex examination was normal in all areas of the lower extremities, and straight leg raising test was negative bilaterally.  It was noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, with no neurological manifestations noted on examination to lower extremities, and did not have intervertebral disc syndrome.  Regular use of a brace and occasional use of a cane was noted.  It was also noted that the functional impact of the Veteran's disability was pain, stiffness, limited range of motion, and difficulty with heavy lifting, bending, prolong walking or climbing stairs.

In this case, a rating in excess of 20 percent for lumbar spine degenerative arthritis for the period beginning January 1, 2014, is not warranted. 

The Veteran's lumbar spine disability was shown to be manifested during this period by lumbar spine pain and stiffness resulting in difficulty with heavy lifting, bending, prolong standing or walking, or using stairs, and other such activities involving normal movement or use of the back, and with regular use of a brace and occasional use of a cane.  Range of motion was limited, at most, to 45 degrees of flexion, even considering such factors as loss after repetitive use and estimated loss from pain and lack of endurance during flare-ups.  

Even considering the Veteran's pain and functional impairment during this period, his lumbar spine disability has more closely approximated forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The symptoms, manifestations, and functional impairment noted above, including the noted limitations in normal movement or use of the back, given the Veteran's measured functional impairment on examination, are reasonably contemplated by the 20 percent rating criteria under DC 5237; this rating contemplates disability of the level of flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  They do not approximate disability of the level of flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

The Board notes the Veteran's reports of right lower extremity numbness and left thigh tingling during April 2014 private physical therapy; at that time there was noted to be decreased sensation to left lateral tibia dorsum of foot and great toe and right lateral calf and dorsum of foot, and straight leg raise was positive bilaterally.  Also, during his May 2014 Board hearing, the Veteran testified that his physical therapist told him that his left foot did not land correctly when the Veteran walked due to pinching of the nerves in the lumbar spine.  

However, such neurological findings were not present on February 2017 VA examination; sensory and reflex examination was normal in all areas of the lower extremities, straight leg raising test was negative bilaterally, the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, and there were no neurological manifestations of the lower extremities.  Moreover, no such neurological findings have been shown in the record other than the April 2014 physical therapy note, including in the subsequent VA treatment records associated with the claims file.  Given this, the weight of the evidence of record, viewed in its entirety, does not reflect lower extremity or other neurological findings or disability related to the lumbar spine warranting any separate rating.

The Board also notes the assertion in a February 2018 brief from the Veteran's representative that the February 2017 VA examination was inadequate because, while the examiner provided estimates of additional range of motion lost due to pain and with repetition, the examiner did not note where the pain began during motion.  However, given the extensive evidence regarding the Veteran's range of motion and effect of pain on motion and function noted both on the February 2017 VA examination and elsewhere in the record, the Board finds the lack of any such finding not to render the entire examination inadequate.  Again, the examiner thoroughly tested range of lumbar spine motion and lumbar spine pain, including such motion with repetition, with additional functional loss due to pain and lack of endurance, and considered estimation of additional limitation in forward flexion, given in additional degrees of motion lost, with repetitive use over time and from pain and lack of endurance during a flare-up.  Moreover, such assessment is consistent with and supported by the rest of the evidence of record concerning pain and range of motion limitation, including the April 2014 private physical therapy record submitted by the Veteran reflecting similar findings in this regard, as noted above.  Thus, the Board does not find the February 2017 VA examination findings inadequate to determine that the Veteran's overall disability more closely approximates that of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees than that of flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  

ORDER

A rating in excess of 20 percent for lumbar spine degenerative arthritis for the period beginning January 1, 2014, is denied.

REMAND

In its February 2015 remand, the Board noted that although the Veteran had active service from June 1970 to July 1986, the most recent service treatment record associated with the claims file is a January 1968 examination report for separation from service and that, at the time of that examination, the Veteran reported having a history of ear, nose, or throat trouble, and chronic or frequent colds.  It further noted a February 2010 statement in which the Veteran reported receiving a sinus operation in 1992 at Millington Naval Hospital, as well as a February 2002 private treatment record and May 2010 VA treatment record also indicating that the Veteran underwent sinus surgery in April 1992 at "Millington Naval."  However, no post-service treatment records from Millington Naval Hospital had been associated with the claims file.  Thus, the Board instructed the AOJ both to make reasonable attempts both "to obtain the Veteran's service treatment records for his period of active service from June 1970 to July 1986," and "to obtain all pertinent medical records dated from July 1986 to the present from Millington Naval Hospital, to specifically include any treatment for sinus infection in 1989 and sinus surgery in 1992.  See 38 C.F.R. § 3.159; Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

The record reflects that the AOJ, in February 2016, requested from the National Personnel Records Center (NPRC) the Veteran's service treatment records from 1962 to March 1971; in February 2016, the NPRC responded that all such requested records had been made available.  Given the dates referenced by the AOJ, it is not clear that the Veteran's service treatment records up to July 1986 were requested.  Also, in May 2016, the AOJ requested records from Millington Naval Hospital from July 1986 and 1989.  However, there is no indication that records from 1992, including those pertaining to the Veteran's claimed sinus surgery, were requested or searched for as instructed by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Accordingly, the case is REMANDED for the following action:

1.  Make reasonable attempts to obtain the Veteran's service treatment records for his period of active service from June 1970 to July 1986.  

2.  Make reasonable attempts to obtain all pertinent medical records dated from July 1986 to the present from Millington Naval Hospital, to specifically include any treatment for sinus surgery in 1992.

3.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


